              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAAC CHARLES POOLE,
       Petitioner,                               NO. 3:17-CV-0232

                v.                               (JUDGE CAPUTO)
WARDEN SPAULDING,
       Respondent.

                                MEMORANDUM
      Presently before me is the Petition for Writ of Habeas Corpus pursuant to 28
U.S.C. § 2241 (Doc. 1) filed by Petitioner Isaac Charles Poole (“Poole”). For the
reasons that follow, the petition will be dismissed without prejudice for lack of
jurisdiction.
                                  I. Background
      On October 11, 2011, a Superseding Indictment charging Poole and others with
various federal offenses was returned by a grand jury in the United States District
Court for the District of South Carolina. See Superseding Indictment, United States
v. Whaley, No. 11-cr-2037-12 (D.S.C. Oct. 11, 2011), ECF No. 187. A Second
Superseding Indictment was subsequently returned by the grand jury on February 15,
2012 charging Poole with: (1) conspiring to possess with intent to distribute five
kilograms or more of cocaine and 280 grams or more of cocaine base, in violation of
21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846 (Count 1); (2) possessing with intent
to distribute and distributing 28 grams or more of cocaine base on February 3, 2011
in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) (Count 8); and (3) possessing
with intent to distribute and distributing 28 grams or more of cocaine base on April
28, 2011 in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) (Count 9). See id.
at ECF No. 461.
      On August 27, 2012, Poole signed a Plea Agreement by which he agreed to
plead guilty to Counts 8 and 9 of the Second Superseding Indictment. See id. at ECF
No. 981. The District Court accepted Poole’s guilty plea. See id. at ECF No. 983.
      Prior to sentencing, Poole filed a motion objecting to his designation as a
“career offender” under the United States Sentencing Guidelines. See id. at ECF No.
1182 (“The basis for the Government seeking a finding of a career offender in the
instant matter is set forth in Paragraphs 23, 24, 30 and 33 of the Presentencing
Report.”). Poole was classified as a career offender, see id. at ECF No. 1507, and he
was sentenced on January 14, 2013 to a 156 month term of imprisonment as to each
of Counts 8 and 9 to run concurrently with each other. See id. at ECF No. 1203.
Poole did not file a direct appeal to the United States Court of Appeals for the Fourth
Circuit.
      On June 17, 2013, Poole filed a “Motion for Habeas Corpus Discovery” because
he was “in need of these papers in order to properly file a petition under 2255.” Id. at
ECF No. 1300. That motion was denied without prejudice. See id. at ECF No. 1511.
Poole never filed a motion to vacate, set aside, or correct sentence pursuant to 28
U.S.C. § 2255.
      On April 23, 2015, Poole filed a motion in the sentencing court to reduce his
sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 782 to the United
States Sentencing Guidelines. See id. at ECF No. 1438. The sentencing court denied
that motion on November 3, 2016, stating that Poole was “not eligible for
consideration based upon [ ] amendment [782] because his classification as a career
offender dictates his sentence, not the amount of drugs involved in the offense.” Id.
at ECF No. 1507.
      On February 8, 2017, Poole, while incarcerated at the Allenwood Federal
Correctional Institution in White Deer, Pennsylvania, commenced the instant action
pursuant to 28 U.S.C. § 2241. (See Doc. 1, generally). Poole argues that he is no
longer a career offender in light of the United States Supreme Court’s decisions in
Mathis v. United States, - - - U.S. - - -, 136 S. Ct. 2243, 195 L. Ed. 2d 604 (2016) and
                                           2
Descamps v. United States, 570 U.S. 254, 133 S. Ct. 2276, 186 L. Ed. 2d 438 (2013).
(See id. at 1-2; see also id. at 4 (“Poole contends that based on the Rule of
Descamps/Mathis, his prior convictions under S.C. Code 44-53-370 do not qualify as
predicates for career offender purposes.”). Poole thus concludes that he is “actually
innocent of having the predicate offenses necessary for sentencing him as a career
offender . . . .” (Id. at 4).
       In response, the Government contends that the petition should be dismissed for
lack of jurisdiction because Poole cannot challenge his sentence pursuant to § 2241.
(See Doc. 11, 3-8). Specifically, the Government points to the fact that Poole has
never filed a § 2255 motion, which, says the Government, is the appropriate
instrument for the instant challenge to his sentence. (See id. at 6). As a result, the
Government insists that Poole cannot show that a § 2255 motion would be inadequate
or ineffective to test the legality of his detention and he therefore cannot raise his
claim by way of § 2241. (See id. at 7).
       Poole filed a timely Traverse. (See Doc. 12, generally). Therein, Poole
reiterates that he is not a career offender in light of Mathis and Descamps. (See id. at
2). Poole further maintains that his petition is properly brought pursuant to § 2241 by
way of the saving clause set forth in § 2255(e). (See id. at 3-4).
       The petition has now been fully briefed, so it is ripe for disposition.
                                  II. Legal Standard
       “[A] federal prisoner's first (and most often only) route for collateral review of
his conviction or sentence is under [28 U.S.C.] § 2255.” Bruce v. Warden Lewisburg
USP, 868 F.3d 170, 178 (3d Cir. 2017). Yet, “to this limitation, Congress also
provided a saving clause: a federal prisoner may resort to § 2241 only if he can
establish that ‘the remedy by motion [under § 2255] is inadequate or ineffective to test
the legality of his detention.’” Id. (citations omitted); see also § 2255(e). If a
petitioner previously has filed a § 2255 motion, he must apply for and receive
permission from the appropriate court of appeals before filing a successive § 2255
                                           3
motion.       See 28 U.S.C. § 2244(b)(3), 2255(h).1            The claimed inadequacy or
ineffectiveness must be “a limitation of scope or procedure . . . prevent[ing] a § 2255
proceeding from affording . . . a full hearing and adjudication of [a] wrongful
detention claim.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002) (citing
Cradle v. United States, 290 F.3d 536, 538 (3d Cir. 2002)). “Section 2255 is not
inadequate or ineffective merely because the sentencing court does not grant relief, the
one-year statute of limitations has expired, or the petitioner is unable to meet the
stringent gatekeeping requirements of the amended § 2255.” Cradle, 290 F.3d at 539.
Rather, only when a federal prisoner is “in the unusual situation where an intervening
change in statutory interpretation runs the risk that an individual was convicted of
conduct that is not a crime, and that change in the law applies retroactively in cases
on collateral review, he may seek another round of post-conviction review under §
2241.” Bruce, 868 F.3d at 179 (citing In re Dorsainvil, 119 F.3d 245, 251 (3d Cir.
1997)).
      The Third Circuit
               permits access to § 2241 when two conditions are satisfied:
               First, a prisoner must assert a “claim of ‘actual innocence’ on
               the theory that ‘he is being detained for conduct that has
               subsequently been rendered non-criminal by an intervening
               Supreme Court decision’ and our own precedent construing
               an intervening Supreme Court decision” - in other words,
               when there is a change in statutory caselaw that applies
               retroactively in cases on collateral review. [United States v.]
               Tyler, 732 F.3d [241,] 246 [(3d Cir. 2013)] (quoting
               Dorsainvil, 119 F.3d at 252). And second, the prisoner must
               be “otherwise barred from challenging the legality of the
               conviction under § 2255.” Id. Stated differently, the
               prisoner has “had no earlier opportunity to challenge his
               conviction for a crime that an intervening change in
               substantive law may negate.” Dorsainvil, 119 F.3d at 251.
Id. at 180.


 1
          A second or successive § 2255 motion must be based on “newly discovered
          evidence” or “a new rule of constitutional law, made retroactive to cases on
          collateral review by the Supreme Court, that was previously unavailable.” 28
          U.S.C. § 2255(h).

                                               4
      If a petitioner improperly challenges a federal conviction or sentence under §
2241, the petition must be dismissed for lack of jurisdiction. Fraser v. Zenk, 90 F.
App’x 428, 430 (3d Cir. 2004).
                                   III. Discussion
      The United States Court of Appeals for the Third Circuit has not yet decided in
a precedential opinion whether career-offender enhancements can be challenged under
§ 2241. See, e.g., United States v. Doe, 810 F.3d 132, 160-61 (3d Cir. 2015); see also
Newman v. Kirby, - - - F. App’x - - -, 2018 WL 5881523, at *1 n.1 (3d Cir. Nov. 9,
2018) (“We have not determined whether § 2255(e)’s saving clause is available when
a defendant seeks to challenge a sentence enhancement based on an intervening
change in statutory interpretation . . . .”). Some courts in this Circuit, however, have
concluded that a claim that the petitioner “meets the requirements under the savings
clause based on his actual innocence of being a career offender . . . is not a claim of
actual innocence of the crime of conviction and thus, not the type of claim that
warrants review under § 2241.” Wilson v. Baltazar, No. 18-315, 2018 WL 1907343,
at *2 (M.D. Pa. Apr. 23, 2018); see also Hughes v. Baltazar, No. 18-142, 2018 WL
1748120, at *3 (M.D. Pa. Apr. 11, 2018) (“Most importantly, challenges to career
offender status are not properly raised under § 2241.”); Arnold v. Hollingsworth, No.
16-993, 2016 WL 3647323, at *2 (D.N.J. July 7, 2016) (“challenges to career offender
status may not be made under § 2241”). I do not pass on this issue because Poole
could have asserted his Mathis claim in an initial motion under § 2255.
      As stated, Poole has never filed a § 2255 motion, so the restrictions on filing
successive § 2255 motions do not apply to him. Nevertheless, § 2255 motions must
generally be filed within one year of of the date on which the judgment of conviction
becomes final. See 28 U.S.C. § 2255(f)(1). Had Poole filed a § 2255 motion instead
of a § 2241 petition, it would have been untimely under that provision.
      But, § 2255 also contains an alternate commencement date for the one-year
statute of limitations running from “the date on which the right asserted was initially
                                           5
recognized by the Supreme Court, if that right has been newly recognized by the
Supreme Court and made retroactively applicable to cases on collateral review[.]” Id.
at § 2255(f)(3). “Unlike new rules permitting successive § 2255 motions, new ‘rights’
triggering § 2255(f)(3) need not be constitutional.” Boatwright v. Warden Fairton
FCI, 742 F. App’x 701, 703 (3d Cir. 2018) (citing United States v. Lloyd, 188 F.3d
184, 187 n.8 (3d Cir. 1999), abrogated in part on other grounds by Dodd v. United
States, 545 U.S. 353, 357, 125 S. Ct. 2478, 162 L. Ed. 2d 343 (2005)).
      The Third Circuit has “not decided whether Mathis recognized a new right for
purposes of § 2255(f)(3),” and I need not do so here to conclude that Poole cannot
resort to § 2241. Id. This is so because “[i]f Mathis is new, then [Poole] could have
timely asserted his claim in a § 2255 motion and was required to use that ‘preferred
vehicle’ regardless of whether his claim could otherwise be brought under § 2241.”
Id. at 703-04 (quoting Lloyd, 188 F.3d at 187 n.9). However, “[i]f Mathis is not new,
by contrast, then [Poole] could have raised his claim in a timely § 2255 motion
before.” Id. at 704. As the Third Circuit explained in Boatwright, “[i]f Mathis is not
new, then it would be because [Poole’s] challenge was available at least by the time
the Supreme Court decided Descamps on June 20, 2013.” Id. Similar to the petitioner
in Boatwright, Poole’s conviction became final on or about January 14, 2013, i.e.,
slightly less than six months before Descamps was decided. See United States v.
Sanders, 247 F.3d 139, 142 (4th Cir. 2001) (holding that a conviction in the Fourth
Circuit becomes final for purposes of § 2255's statute of limitations on the date
judgment is entered if the defendant did not file a direct appeal). “Thus, [Poole] would
have had approximately six months to raise a claim under Descamps that would have
been timely as measured from the date of his conviction, see 28 U.S.C. § 2255(f)(1),
regardless of whether Descamps itself was ‘new.’” Boatwright, 742 F. App’x at 704.
Accordingly, there is no basis to permit Poole to proceed under § 2241. See id.




                                           6
                                       IV. Conclusion
      For the above stated reasons, Poole’s § 2241 petition will be dismissed without
prejudice for lack of jurisdiction.2
      An appropriate order follows.


March 5, 2019                                         /s/ A. Richard Caputo
Date                                                  A. Richard Caputo
                                                      United States District Judge




 2
        Because Petitioner has taken the position that § 2255 is inadequate as to his
        claims and he has not attempted to proceed under that section, I will not transfer
        the petition to the sentencing court pursuant to 28 U.S.C. § 1631. See Boatwright,
        742 F. App’x at 704 (noting that its decision was without prejudice to the
        petitioner’s ability to file a motion pursuant to Federal Rule of Civil Procedure
        60(b) to seek a transfer of the petition to the sentencing court).

                                              7
